Citation Nr: 1037281	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, including arthritis, to include as secondary to a 
service-connected left elbow and/or right shoulder disability.

2.  Entitlement to service connection for a left wrist disorder, 
to include as secondary to a service-connected left elbow 
disability.

3.  Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected right hip, bilateral 
knee, low back and/or bilateral foot disabilities.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected right hip, 
bilateral knee, low back and/or bilateral foot disabilities.

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to 
March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case has previously come before the Board.  Most recently, 
in March 2010, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

The Veteran was afforded a travel Board hearing in June 2008, and 
testified before the undersigned Veterans Law Judge at a travel 
Board hearing in June 2010.  A transcript of each of the hearings 
has been associated with the claims file.  

The issues of entitlement to service connection for a left 
shoulder disability, a left wrist disorder, a left hip disorder, 
and a bilateral ankle disorder, being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal in regard to service connection for 
PTSD, bilateral hearing loss, and tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal in regard to service connection 
for PTSD, hearing loss, and tinnitus, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
in regard to these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal in regard to service connection 
for PTSD, hearing loss, and tinnitus and it is dismissed.


ORDER

The appeal in regard to entitlement to service connection for 
PTSD, bilateral hearing loss, and tinnitus is dismissed.


REMAND

The Veteran asserts entitlement to the claims on appeal on a 
direct basis, or in the alternative, secondary to service-
connected disability.  As reflected in the July 2006 rating 
decision, the Veteran's service-connected disabilities consist of 
degenerative arthritis of the lumbosacral spine, right hip, left 
knee, right knee, and right shoulder, a left elbow olecranon 
spur, pes planus, and post operative esophagitis stricture with 
peptic esophagitis and duodenitis.  

Service treatment records show that the Veteran was treated on 
numerous occasions for multiple joint pain, to include pain in 
the left shoulder, wrist, hip and in the ankles.  In February 
2001, he was diagnosed with tendonitis of the left wrist.  

On VA examination in January 2006, a history of having had a 
broken left clavicle, and ribs prior to service entrance, as well 
as injuries to the hands in association with a motor vehicle 
accident was noted, in addition to, "falling from orifice" 
several times sustaining multiple injuries.  The January 2006 x-
ray examination reports reflect impressions to include left 
shoulder mild degenerative changes, and an old boxer's fracture 
of the 5th metacarpal in the left wrist.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  The Board 
notes the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In a November 2008 VA examination request, the AOJ requested an 
opinion in regard to the likelihood that the claimed disorders on 
appeal are related to service, to include in association with 
parachute jumps, or in the alternative, were caused or aggravated 
by service-connected disability.  It was noted that if the 
examiner identified aggravation (chronic worsening of the 
underlying condition versus a temporary flare-up of symptoms), an 
opinion in regard to the baseline level of severity prior to the 
aggravation be provided.  

The December 2008 VA examination report reflects objective 
findings, to include tenderness of the ankles and left wrist, and 
abnormal motion of the left hip and left shoulder.  The diagnoses 
entered were bursitis of the left hip, tendinitis of the 
bilateral wrists, and bilateral ankle pain due to service-
connected bilateral pes planus.  The examiner opined that the 
claimed disorders on appeal were not caused by or a result of 
multiple parachute jumps during service, noting that x-ray 
examinations of the relevant joints were negative.  The Board 
notes that no opinion was provided in regard to whether bursitis 
of the left hip or tendinitis of the left wrist was caused or 
aggravated by service-connected disability.  

A VA opinion was obtained in October 2009 and notes, in pertinent 
part, as follows:

It is my opinion that pain in his left 
shoulder, left wrist, left hip and bilateral 
ankles is NOT LIKELY DUE TO OR RESULT OF, AND 
ALSO NOT AGGREVATED [sic] BY his service 
connected bilateral knee condition with 
minimal degenerative changes, mild 
degenerative changes of lumbar spine, left 
elbow condition with negative x-ray findings 
and right wrist condition with negative x-ray 
findings, right shoulder condition and right 
hip condition with mild degenerative changes.  

The reasons are the MRI of left shoulder 
dated 0112/09 and x-rays of left shoulder 
dated 12/30/08 are reported negative and also 
x-rays of left wrist dated 12/30/08 and x-
rays of left hip dated 12/30/08 are all 
reported negative.  

More over, it was noted that he had broken 
bones, broken left clavicle, broken ribs, and 
injured both hands.  He was in a motorcycle 
wreck and falling from orifice several times 
and sustained multiple injuries, prior to 
entry into service.  

The Board notes that while the examiner opined that pain in the 
left hip and left wrist was not caused or aggravated by service-
connected degenerative disease, an opinion in regard to whether 
diagnosed bursitis of the left hip or tendinitis of the left 
wrist was caused or aggravated by service-connected disability 
has not been provided.  In addition, the October 2009 opinion 
pertains to service-connected degenerative arthritis, while the 
Veteran's service-connected disabilities include service-
connected pes planus, a left elbow olecranon spur, and post 
operative esophagitis stricture with peptic esophagitis and 
duodenitis.  The Board further notes that the VA examiner, in the 
December 2008 opinion, attributed bilateral ankle pain to pes 
planus, while in the October 2009 opinion, the same examiner 
stated that ankle pain was not related to service-connected 
disability.  

In regard to the reference to injuries sustained prior to service 
entrance in the October 2009 examination report, the Board notes 
that a veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2009).  

The Board notes that this presumption attaches only where there 
has been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The May 1983 service entrance examination 
report shows that the upper and lower extremities and spine and 
musculoskeletal system were normal, and while the Veteran 
indicated that he had had broken bones on the accompanying 
medical history, and a fracture of the clavicle at age 16 was 
noted, the regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id. at (b)(1).  

The October 2009 VA opinion raises the issue of a preexisting 
disorder at service entrance, and an opinion in regard to whether 
there is clear and unmistakable evidence that a relevant 
disability existed prior to service entrance and whether there is 
clear and unmistakable evidence that a relevant disorder was not 
aggravated during service sufficient to rebut the presumption has 
not been obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination reports and opinions to be inadequate 
for a determination in regard to the matters on appeal.  

Thus, an opinion should be obtained, stated in the positive or 
negative in the specific terms noted in paragraph number 1 below, 
in regard to whether a disorder of the left shoulder, left wrist, 
left hip or bilateral ankles is etiologically related to service 
or service-connected disability or otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA orthopedic examination to determine the 
existence and nature of any relevant disorder 
identified at any time during the relevant 
period.  The claims file should be made 
available in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in terms of whether any identified 
disorder(s) of the left shoulder, wrist, hip, 
or bilateral ankles (a) clearly and 
unmistakably (obvious and manifest) existed 
prior to service entrance and (b) whether any 
such disorder clearly and unmistakably 
(obvious and manifest) was not chronically 
worsened during service.  If the answer to 
either (a) or (b) above is negative, offer an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified disorder of the left 
shoulder, left wrist, left hip, or bilateral 
ankles is related to active service.  If the 
answer to the preceding question is in the 
negative offer an opinion in terms of whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any identified disorder 
of the left shoulder, left wrist, left hip, 
or bilateral ankles is proximately due to or 
been chronically worsened by service 
connected disability.  The examiner should 
reconcile the January 2006 findings in regard 
to left shoulder mild degenerative changes, 
and an old boxer's fracture of the 5th 
metacarpal in the left wrist with the 
negative findings on subsequent x-ray 
examination in 2008 and 2009, to the extent 
possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions for adequacy.  Any 
further action in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


